Citation Nr: 1827551	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-49 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cramping disability, including chronic pain syndrome and secondary to a low back disability.


REPRESENTATION

Appellant represented by:	John M. Williams, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1978 to January 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Cleveland, Ohio, Regional Office. 

In June 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The Board remanded the Veteran's appeal in September 2016 and in June 2017 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, this appeal was remanded in September 2016 and in June 2017. On both occasions the Board found the examinations on record in regard to the Veteran's claim for service connection to be inadequate. In response to the June 2017 remand, the Veteran was afforded a new VA examination in April 2018. The examiner concluded that the Veteran's diagnosis of muscle cramps is less likely as not incurred in or caused by muscle cramps experienced in service. Noting the Veteran's in-service occurrences of muscle cramps during physical activity and hot weather; the examiner explained that the in-service muscle cramps are common/normal physiologic functioning of the muscles when place under stress. The examiner continued to explain that the Veteran's current complaints of intermittent muscle cramps are nonspecific and have no identifiable pathological findings. Noting that muscle cramps have various etiologies, the examiner was unable to identify an etiology in regard to the Veteran's claimed muscle cramps. The examiner continued to explain that an underlying neuromuscular disorder may be a possibility; however, a medical opinion as to the etiology of the Veteran's somatic muscle cramping and/or possible neuromuscular disorder is outside the examiner's specialty and/or scope. The examiner suggested that a medical opinion from a specialist in neuromuscular disorders be obtained.

Additionally, the examiner was requested to opine as to whether the Veteran's claimed condition was aggravated by any of the Veteran's service-connected disabilities. The examiner opined that the Veteran's claimed condition of muscle cramps is less likely as not proximately due to, caused by, or permanently aggravated beyond the normal; progression by any service-connected disability. 

The Board finds that a new opinion from a specialist in neuromuscular disorders in necessary. As the April 2018 VA examiner noted, the Veteran's current claimed condition is outside the examiner's specialty and an opinion from such specialist should be obtained. Additionally, in regard to service connection on a secondary basis, an opinion must be obtained as to whether the Veteran's claimed condition is aggravated by his service-connected disabilities. Importantly, it is not a requirement that the aggravation be permanent in nature; rather the examiner must determine if the Veteran's claimed condition experienced "any increase in severity" that is proximately due to his service-connected disabilities. 38 C.F.R. § 3.310(b).

Accordingly, the case is REMANDED for the following action:

1. Request the appellant to identify all medical providers (VA and private) from whom he has received treatment for his claimed disabilities, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified. After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination in regard to entitlement to service connection for a cramping disability, including chronic pain syndrome and secondary to a low back disability, with a neurologist or other appropriate specialist.

The entire claims file must be reviewed by the examiner. The examiner is to elicit the full history of the cramping disability from the Veteran. All tests deemed necessary are to be performed and reported in the examination report. 

The examiner is to diagnose all body cramping pathology present, if any, specifically diagnosing or ruling out chronic pain syndrome and a neurological disability. Thereafter, as to any diagnosed condition, the examiner is to state whether it is as likely as not that the condition:

(A) had its onset in service or within one year of his separation from service.

(B) is related to active service, including noted in-service cramping treatments.

(C) was caused by any service connected disability, specifically including a low back disability.

(D) was aggravated by any service connected disability, including a low back disability. 



3. After completing the above and ensuring the VA examination is adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

4. Then, the Veteran's claim must be readjudicated based on the entirety of the evidence of record. If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).



